357 U.S. 344 (1958)
DUNN ET AL.
v.
COUNTY OF LOS ANGELES ET AL.
No. 952.
Supreme Court of United States.
Decided June 23, 1958.
APPEAL FROM THE DISTRICT COURT OF APPEAL OF CALIFORNIA, SECOND APPELLATE DISTRICT.
Henry W. Robinson for appellants.
Harold W. Kennedy for the County of Los Angeles, appellee.
Roger J. Whiteford, John J. Wilson, Oscar John Dorwin and Ray A. Pittman, Jr., for the Texas Company, appellee.
PER CURIAM.
The motions to dismiss are granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.